United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3635
                                   ___________

Jesse Ellsworth Whitsel,               *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Gerardo Acevedo, Ronald Welder,        * Southern District of Iowa.
Debbie Nichols, Jim Helling, John      *
Emmett, Charles Harper, Teresea T.     *      [UNPUBLISHED]
Anderson, Sally Chandler Halford,      *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: June 5, 1998

                               Filed: June 10, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

     Inmate Jesse Ellsworth Whitsel appeals from the district court&s1 grant of
summary judgment to Iowa Department of Corrections officials in his 42 U.S.C. § 1983


      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
action. Having carefully reviewed the record, we affirm for the reasons set forth in the
district court&s opinion. See 8th Cir. R. 47B.
       A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-